By the Court.—Clerke, J.
The preliminary objections made to the proceedings upon which the discharge is founded, if tenable at all, with the exception of the fourth, could be taken advantage of only by certiorari, and not in this collateral manner. As to this fourth objection, undoubtedly, in order to give the officer jurisdiction, it is necessary that the affidavits of the petitioning creditors should show the amount, nature, and consideration of the debt, and that the creditor has received nothing to become a petitioner.
The affidavits of the petitioning creditors in this case contain all these requisites ; the objection is entirely untenable.
The objection to the discharge itself is equally untenable; it recites all that is necessary to give the officer jurisdiction.
The only serious question, therefore, is whether creditors residing in another State at the time the contract was made, and still residing there, are entitled to recover in the courts of this State, when the defendant afterwards obtained a valid discharge from all his debts, under the act entitled “ Of Voluntary Assignments made Pursuant to the Application of an Insolvent and his Creditors.” Two of the promissory notes on which this action is founded were made in Philadelphia, the third was made in Buffalo in this State; but the three, by express terms, were payable at White’s Bank, Buffalo.
The decisions upon this subject appear to me unsettled, if not conflicting, although the language employed by the judge who delivered the opinion of the court in Donnelly a. Corbett (3 Seld., 500) is so general as to appear at first to be an analogous case; but it is in reality very different. The discharge in that case was obtained in South Carolina; the plaintiff was a resident of this State, and brought his action in the courts of this State.
The discharge, of course, could be no bar to an action in this *159State, brought by one of its residents. It could not be pretended that any such discharge could have an extra-territorial effect.
Parkinson a. Scoville (19 Wend., 150) is very similar to the case before us. The plaintiff, who was never a resident of this State, brought his action here. The contract was made, and was to be performed, in this State. The discharge was decided to be available in all cases where the contract was made within this State, or where the contract was to be performed within this State. Indeed, the act (§ 30) makes it expressly applicable to any contracts “ to be executed within this State.” Burrill a. Rice, 5 Gray, 539; Capers a. Johnson, Ib., note, 539 ; Scribner a. Fisher, 2 Ib., 43, are cases precisely.similar to this.
The notes were made payable in Massachusetts by a debtor there, though dated in another State; and the discharge was held to be a bar in Massachusetts.
Of course, when contracts are made Between citizens of the same State, they are made in reference to the existing laws of the State.
It is a well-established principle, also, that where contracts made in one country are to be performed in another, the law of the latter governs not only in regard to the construction, but in regard to the remedy when it is sought there. If the act in question merely affected the remedy, we would, therefore, have no difficulty in deciding in favor of the efficacy of the discharge in the case before us.
In form at least, it absolves the debtor from the performance of his contract. As far as this State is concerned, the act under which this discharge was granted is a bankrupt law, exonerating the debtor from all further liability in this State; but, as far as the residents of other States are concerned, does it do any thing more than affect the remedy ? When they come here and bring actions in our courts, they seek a remedy against a citizen of this State for the non-performance of a contract which he promised to perform within this State. But the insolvent act itself expressly says that the discharge shall apply, not only to contracts made within this State, but to those which are to be executed within it. It has no qualification, and makes no distinction between residents and non-residents ; and when non-residents think fit to enter into a contract to be per*160formed in this State by a resident of it, I can see no good reason, founded on comity or constitutional law, why the discharge should not be effectual, when the contract is sought to be enforced through the instrumentality of the courts of this State. ' In accordance with general principles of jurisprudence,. I can discover no reason “ why laws of this nature should not •be held valid within the territorial limits of the State by which they are passed, even when they act upon contracts made in another county or upon citizens of another country, although beyond the limits of the State; they have no force except such as may be given to them by comity.”
When the contract was to he executed within the State, "the reason is still stronger why the discharge should be recognized as an avoidable defence in all cases, when the redress is voluntarily sought in the courts of the State.
I am aware that it has been decided in the Supreme Court of the United States (Cook a. Moffatt, 5 How. U. S, 295) that the insolvent law of Maryland could not discharge one of its own citizens from a contract to be executed in Hew York, made with citizens of that State. The suit was brought in Maryland. The principle of the decision was, that the contract and the remedy should be governed by the law of the place where it was to be executed. So that I may say, with Savage, Ch. J., in Van Hook a. Whitlock (26 Wend., 54) : “I am not aware that it has been directly determined by any case in the Supreme Court of the United States, that the discharge would not be a bar against a citizen of another State, where the suit is brought in the court of the State in which it was granted, and upon a contract made therein, posterior to the law.”
I add, “ or to be executed therein,” posterior to the law.
The judgment should be affirmed, with costs.